 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGETTE G. PURNELL,                            Case No. 1:19-cv-00210-DAD-BAM
12                      Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS WITHOUT
13           v.                                        PREJUDICE
14    R.T. MORA, et al.,                               (Doc. No. 2)
15                      Defendants.                    ORDER REQUIRING PLAINTIFF TO FILE
                                                       LONG FORM APPLICATION TO PROCEED
16                                                     IN FORMA PAUPERIS OR PAY FILING FEE
17                                                     THIRTY (30) DAY DEADLINE
18

19          Plaintiff Georgette G. Purnell (“Plaintiff”), proceeding pro se, filed this action on February

20   13, 2019. (Doc. No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an

21   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2.)

22          Plaintiff’s application to proceed in forma pauperis was not adequately completed. Plaintiff

23   declined to respond regarding self-employment income and did not provide average monthly

24   income amounts for any forms of income other than public assistance. Plaintiff also indicated that

25   she is owed $1,000,000.00 from each of her two former employers but responded “N/A” to

26   questions regarding employment income and “none” to questions regarding all sources of income

27   other than employment, self-employment, and public assistance. Plaintiff additionally did not

28   answer questions regarding her average monthly expenses for home maintenance, food, clothing,
                                                       1
 1   laundry and dry-cleaning, medical and dental expenses, transportation, recreation, homeowner’s or

 2   renter’s insurance, life insurance, health insurance, and motor vehicle insurance. Plaintiff stated in

 3   her application that she does not own a home but responded “N/A” regarding her monthly expenses

 4   for rent or home mortgage payments. Plaintiff’s application states that she expects major changes

 5   to her monthly income or expenses or her assets or liabilities during the 12 months but does not

 6   provide any further detail. As written, Plaintiff’s application is insufficient for the Court to

 7   determine if she is entitled to proceed without prepayment of fees in this action.

 8           Plaintiff is reminded that she must disclose any financial support she receives from others

 9   as part of her application. All assets and sources of money must be disclosed, including the

10   amounts. Further, the in forma pauperis application must state sufficient information for the Court

11   to determine the ability to pay the costs of litigation.

12           Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

13   in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. Plaintiff must

14   adequately answer the questions presented on the form. If Plaintiff is unwilling to complete and

15   submit the long form application, Plaintiff must pay the filing fee in full.

16           Based upon the foregoing, it is HEREBY ORDERED that:

17           1.      Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is DENIED,

18   without prejudice;

19           2.      The Clerk of the Court is directed to forward an Application to Proceed in District

20   Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;
21           3.      Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the

22   $400.00 filing fee for this action, or (2) complete and file the enclosed Application to Proceed in

23   District Court Without Prepaying Fees or Costs (Long Form) – AO 239; and

24           4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

25
     IT IS SO ORDERED.
26
27       Dated:     February 20, 2019                           /s/ Barbara    A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                         2
